Exhibit 10.2
BIG 5 SPORTING GOODS CORPORATION
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (together with the attached grant
notice (the “Grant Notice”), (the “Agreement”) is made and entered into as of
the date set forth on the Grant Notice by and between Big 5 Sporting Goods
Corporation, a Delaware corporation (the “Company”), and the individual (the
“Grantee”) set forth on the Grant Notice.
     A. Pursuant to the Big 5 Sporting Goods Corporation 2007 Equity and
Performance Incentive Plan (the “Plan”), the Committee has determined that it is
to the advantage and best interest of the Company to grant to Grantee the number
of Restricted Stock Units (as defined below) of the Company (the “Units”) set
forth on the Grant Notice, and in all respects subject to the terms, definitions
and provisions of this Agreement and the Plan, which is incorporated herein by
reference.
     B. Unless otherwise defined herein, capitalized terms used in this
Agreement shall have the meanings set forth in the Plan.
     NOW, THEREFORE, in consideration of the mutual agreements contained herein,
the Grantee and the Company hereby agree as follows:
     1. Grant and Terms of Units.
     1.1 Grant of Units. Pursuant to the Grant Notice, the Company has granted
to the Grantee, subject to the terms and conditions set forth in the Plan and
this Agreement, the number of Restricted Stock Units set forth on the Grant
Notice. “Restricted Stock Units” shall mean units granted pursuant to
Article VIII of the Plan, pursuant to which the Company has agreed to issue
shares of Common Stock to Grantee subject to the terms and conditions set forth
in the Plan and this Agreement (including the vesting and payment provisions of
this Section 1).
     1.2 Account. Each Unit and Additional Unit (as defined below) shall be
recorded in an account (the “Account”), which shall specify whether such Unit
and Additional Unit is vested or nonvested and which shall be maintained on the
books and records of the Company.
     1.3 Cash Dividends. Whenever any cash dividends are declared on the Common
Stock, the Company will credit the Account on the date such dividend is paid
with a number of additional Restricted Stock Units (the “Additional Units”)
equal to the result of dividing (i) the product of (x) the total number of Units
and Additional Units credited to the Account on the record date for such
dividend (without taking into consideration the Additional Units credited to the
Account as a result of such dividend) and (y) the per share amount of such
dividend by (ii) the Fair Market Value of one share of Common Stock on the date
such dividend is paid by the Company to the holders of Common Stock.
     1.4 Vesting. As of the date of grant set forth in the Grant Notice, all of
the Units (including the right to Additional Units in respect thereof) shall be
unvested, and shall become vested only in accordance with the schedule set forth
in the Grant Notice. Notwithstanding the foregoing, on the termination of
Grantee’s continuous status as a Director for any reason, with or without cause,
including as a result of death or Disability, the Units shall immediately cease
vesting,

- 1 -



--------------------------------------------------------------------------------



 



and all Units remaining unvested as of the date of such termination (and all
rights to any Additional Units with respect thereto as described above) shall be
immediately forfeited, terminated and cancelled. In addition, Additional Units
credited to the Account pursuant to Section 1.3, shall vest concurrently with
the vesting of Units in respect of which such Additional Units were credited.
     1.5 Payment of Account.
          1.5.1 General. Payment of the Account shall be made in a lump sum to
the Grantee (or, in the event of the Grantee’s death, to the Grantee’s
beneficiary, as provided in Section 2.3) on the tenth business day of January of
the calendar year following the calendar year in which the Grantee’s services as
a member of the Board terminates for any reason. The payment shall be made in
shares of Common Stock equal to the number of Restricted Stock Units credited to
the Account, provided that any fractional Restricted Stock Units shall be paid
in cash based on the Fair Market Value of one share of Common Stock on the
payment date.
          1.5.2 Change in Control. In the event of a Change in Control, the
Account shall be paid to Grantee in a lump sum in cash within five business days
after the consummation of the Change in Control, in an amount equal to the
result of multiplying (i) the number of Restricted Stock Units credited to the
Account on the Change in Control date by (ii) the Fair Market Value of one share
of Common Stock on the Change in Control date. Notwithstanding the foregoing, if
the Change in Control involves the disposition or exchange of all of the Common
Stock of the Company for cash or securities, the price per share received by the
holders of Common Stock shall be substituted for the Fair Market Value on the
Change in Control date; if the price is paid other than solely in cash or
securities with a readily determinable market value, the Board will have the
sole discretion to determine the valuation of any such portion of the price per
share and shall make such determination prior to the consummation of such Change
in Control.
     1.6 No Stockholder Rights. Neither the Grantee nor any other person shall
have any rights as a stockholder of the Company with respect to the Units and
Additional Units credited to the Account until the shares of Common Stock are
issued to the Grantee (or the beneficiary of the Grantee) pursuant to
Section 1.5.1.
     2. General Restrictions on Transfer of Units.
     2.1 No Transfers of Unvested Units. Except as provided below with respect
to beneficiaries, in no event shall the Grantee sell, assign, transfer, pledge,
hypothecate, mortgage, encumber or dispose of any Units or Additional Units (or
any right or interest therein) to any person in any manner whatsoever, whether
voluntarily or by operation of law or otherwise. Any such purported transfer of
Units and/or Additional Units shall be null and void and without force or
effect.
     2.2 Beneficiary Designation. Grantee shall have the right, at any time, to
designate any person or persons as his or her beneficiary or beneficiaries to
whom payment under the Plan shall be paid in the event of his or her death prior
to payment to the Grantee of his or her Account. Any beneficiary designation may
be made or changed by Grantee by a written instrument, in such form as
prescribed by the Committee, which is filed with the Company prior to Grantee’s
death. If Grantee fails to designate a beneficiary, or if all designated
beneficiaries predecease Grantee, the Account shall be paid to Grantee’s estate.

- 2 -



--------------------------------------------------------------------------------



 



     3. Compliance with Applicable Laws; Section 409A. No Units will be issued
pursuant to this Agreement unless and until there shall have been full
compliance with all applicable requirements of the Securities Act of 1933, as
amended (whether by registration or satisfaction of exemption conditions), all
applicable laws, and all applicable listing requirements of any national
securities exchange or other market system on which the Common Stock is then
listed. Notwithstanding any provision of this Agreement or the Plan to the
contrary, this Agreement will be construed, administered or deemed amended as
necessary to comply with the requirements of Section 409A of the Code to avoid
taxation under Section 409A. The Committee, in its sole discretion, shall
determine the requirements of Section 409A that are applicable to the Agreement
and shall interpret the terms of the Agreement in a manner consistent therewith.
Under no circumstances, however, shall the Company or any affiliate or any of
its or their employees, officers, directors, service providers or agents have
any liability to any person for any taxes, penalties or interest due on amounts
paid or payable under this Agreement, including any taxes, penalties or interest
imposed under Section 409A.
     4. General.
     4.1 Governing Law. This Agreement shall be governed by and construed under
the laws of the state of Delaware applicable to Agreements made and to be
performed entirely in Delaware, without regard to the conflicts of law
provisions of Delaware or any other jurisdiction.
     4.2 Notices. Any notice required or permitted under this Agreement shall be
given in writing by express courier or by postage prepaid, United States
registered or certified mail, return receipt requested, to the address set forth
below or to such other address for a party as that party may designate by
10 days advance written notice to the other parties. Notice shall be effective
upon the earlier of receipt or 3 days after the mailing of such notice.

     
          If to the Company:
  Big 5 Sporting Goods Corporation
 
  2525 East El Segundo Boulevard
 
  El Segundo, CA 90245
 
  Attention: Senior Vice President and General Counsel

          If to Grantee, at the address set forth on the Company’s records.
     4.3 Community Property. Without prejudice to the actual rights of the
spouses as between each other, for all purposes of this Agreement, the Grantee
shall be treated as agent and attorney-in-fact for that interest held or claimed
by his or her spouse with respect to any Units and the parties hereto shall act
in all matters as if the Grantee was the sole owner of such Units. This
appointment is coupled with an interest and is irrevocable.
     4.4 Modifications. This Agreement may be amended, altered or modified only
by a writing signed by each of the parties hereto.
     4.5 Capitalization Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution, stock split, reverse
stock split, spin-off or similar transaction or other change in corporate
structure affecting the Common Stock as described in Section 12.2 of the Plan,
the provisions of such Section shall apply to the Restricted Stock Units
credited to the Account.

- 3 -



--------------------------------------------------------------------------------



 



     4.6 Additional Documents. Each party agrees to execute any and all further
documents and writings, and to perform such other actions, which may be or
become reasonably necessary or expedient to be made effective and carry out this
Agreement.
     4.7 No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.
     4.8 Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.
     4.9 No Assignment. Except as otherwise provided in this Agreement, the
Grantee may not assign any of his or her rights under this Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Agreement, but no such assignment shall release the Company of any
obligations pursuant to this Agreement.
     4.10 Severability. The validity, legality or enforceability of the
remainder of this Agreement shall not be affected even if one or more of the
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable in any respect.
     4.11 Equitable Relief. The Grantee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Grantee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies they may have at law or under this Agreement.
     4.12 Arbitration.
          4.12.1 General. Any controversy, dispute, or claim between the parties
to this Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 4.12 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of Los Angeles, California.
          4.12.2 Selection of Arbitrator. In the event the parties are unable to
agree upon an arbitrator, the parties shall select a single arbitrator from a
list of nine arbitrators drawn by the parties at random from a list of twenty
persons (who shall be retired judges or corporate or litigation attorneys
experienced in stock options and buy-sell agreements) provided by the office of
the

- 4 -



--------------------------------------------------------------------------------



 



American Arbitration Association having jurisdiction over the City of Los
Angeles, California. If the parties are unable to agree upon an arbitrator from
the list so drawn, then the parties shall each strike names alternately from the
list, with the first to strike being determined by lot. After each party has
used four strikes, the remaining name on the list shall be the arbitrator. If
such person is unable to serve for any reason, the parties shall repeat this
process until an arbitrator is selected.
          4.12.3 Applicability of Arbitration; Remedial Authority. This
agreement to resolve any disputes by binding arbitration shall extend to claims
against any parent, subsidiary or affiliate of each party, and, when acting
within such capacity, any officer, director, shareholder, employee or agent of
each party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law. In the event of a dispute subject to this
paragraph, the parties shall be entitled to reasonable discovery subject to the
discretion of the arbitrator. The remedial authority of the arbitrator (which
shall include the right to grant injunctive or other equitable relief) shall be
the same as, but no greater than, would be the remedial power of a court having
jurisdiction over the parties and their dispute. The arbitrator shall, upon an
appropriate motion, dismiss any claim without an evidentiary hearing if the
party bringing the motion establishes that he or it would be entitled to summary
judgment if the matter had been pursued in court litigation. In the event of a
conflict between the applicable rules of the American Arbitration Association
and these procedures, the provisions of these procedures shall govern.
          4.12.4 Fees and Costs. Any filing or administrative fees shall be
borne initially by the party requesting arbitration. The Company shall be
responsible for the costs and fees of the arbitration, unless the Grantee wishes
to contribute (up to 50%) of the costs and fees of the arbitration.
Notwithstanding the foregoing, the prevailing party in such arbitration, as
determined by the arbitrator, and in any enforcement or other court proceedings,
shall be entitled, to the extent permitted by law, to reimbursement from the
other party for all of the prevailing party’s costs (including but not limited
to the arbitrator’s compensation), expenses, and attorneys’ fees.
          4.12.5 Award Final and Binding; Severability. The arbitrator shall
render an award and written opinion, and the award shall be final and binding
upon the parties. If any of the provisions of this paragraph, or of this
Agreement, are determined to be unlawful or otherwise unenforceable, in whole or
in part, such determination shall not affect the validity of the remainder of
this Agreement, and this Agreement shall be reformed to the extent necessary to
carry out its provisions to the greatest extent possible and to insure that the
resolution of all conflicts between the parties, including those arising out of
statutory claims, shall be resolved by neutral, binding arbitration. If a court
should find that the arbitration provisions of this Agreement are not absolutely
binding, then the parties intend any arbitration decision and award to be fully
admissible in evidence in any subsequent action, given great weight by any
finder of fact, and treated as determinative to the maximum extent permitted by
law.
     4.13 Headings. The section headings in this Agreement are inserted only as
a matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.
     4.14 Number and Gender. Throughout this Agreement, as the context may
require, (a) the masculine gender includes the feminine and the neuter gender
includes the masculine and the feminine; (b) the singular tense and number
includes the plural, and the plural tense and number

- 5 -



--------------------------------------------------------------------------------



 



includes the singular; (c) the past tense includes the present, and the present
tense includes the past; and (d) references to parties, sections, paragraphs and
exhibits mean the parties, sections, paragraphs and exhibits of and to this
Agreement.
     4.15 Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     4.16 Complete Agreement. The Grant Notice, this Agreement and the Plan
constitute the parties’ entire agreement with respect to the subject matter
hereof and supersede all agreements, representations, warranties, statements,
promises and understandings, whether oral or written, with respect to the
subject matter hereof.

- 6 -



--------------------------------------------------------------------------------



 



BIG 5 SPORTING GOODS CORPORATION — RESTRICTED STOCK UNIT GRANT NOTICE
(2007 Equity and Performance Incentive Plan)
Big 5 Sporting Goods Corporation (the “Company”), pursuant to its 2007 Equity
and Performance Incentive Plan (the “Plan”), hereby grants to Grantee the number
of restricted stock units of the Company set forth below (the “Units”). The
Units are subject to all of the terms and conditions as set forth in this Grant
Notice, the Restricted Stock Unit Agreement (the “Agreement”) which is attached
hereto, and the Plan (a copy of which has been made available to you). The
Agreement and the Plan are deemed to be incorporated herein in their entirety.

         
Grantee:
       
Date of Grant:
 
 
   
Initial Vesting Date:
 
 
   
Number of Restricted Stock Units:
 
 
   
 
 
 
   

Vesting Schedule: Subject to the restrictions and limitations of the Agreement
and the Plan, the Units shall vest with respect to ___% of the Units subject to
this Grant Notice on the Initial Vesting Date. On each subsequent anniversary of
the Initial Vesting Date, the Units shall become vested with respect to an
additional ___% of the Units subject to this Grant Notice. Additional restricted
stock units credited to the Grantee’s account as a result of dividends or other
distributions in respect of the Company’s common stock shall vest concurrently
with the vesting of Units in respect of which such additional restricted stock
units were credited.
Acceleration of Vesting Upon a Change of Control: Upon a Change of Control (as
defined in the Plan), all Units (and all additional restricted stock units
credited to the Grantee’s account as a result of dividends or other
distributions in respect of the Company’s common stock) shall fully vest.
Additional Terms/Acknowledgements: The undersigned Grantee acknowledges receipt
of, and has read and understands and agrees to, this Grant Notice, the Agreement
and the Plan. Grantee further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between Grantee and the Company regarding the grant by the Company of the Units
referred to in this Grant Notice. Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board or the
Committee upon any questions arising under this Grant Notice, the Agreement or
the Plan.

                BIG 5 SPORTING GOODS CORPORATION   GRANTEE:
 
           
By:
                   
 
  Signature       Signature
 
           
Title:
      Date:     
 
       
 
           
Date:
           
 
 
       

ATTACHMENT:             Restricted Stock Unit Agreement
SPOUSE OF GRANTEE:
Spouse has read and understands this Grant Notice, the Agreement and the Plan
and is executing this Grant Notice to evidence Spouse’s consent and agreement to
be bound by all of the terms and conditions of this Grant Notice, the Agreement
and the Plan (including those relating to the appointment of the Grantee as
agent for any interest that Spouse may have in the Units).

             
 
Signature
     
 
                 Date    

Grantee Address:
 

- 7 -